[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Meyer v. Warren Cty. Bd. of Elections, Slip Opinion No. 2020-Ohio-4863.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2020-OHIO-4863
   [THE STATE EX REL.] MEYER v. WARREN COUNTY BOARD OF ELECTIONS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State ex rel. Meyer v. Warren Cty. Bd. of Elections,
                          Slip Opinion No. 2020-Ohio-4863.]
Elections—Prohibition—Writ of prohibition sought to prevent board of elections
        from placing tax-levy-reduction measures on the November 2020 ballot—
        Relator failed to prove that tax-levy-reduction measures did not satisfy the
        requirements of R.C. 5705.261—Board of elections did not abuse its
        discretion or disregard applicable law when it denied relator’s protest of
        its decision to place tax-levy-reduction measures on the ballot—Writ
        denied.
    (No. 2020-1149—Submitted October 6, 2020—Decided October 9, 2020.)
                                      IN PROHIBITION.
                                    ________________
        Per Curiam.
        {¶ 1} In this expedited election case, relator, John Meyer, seeks a writ of
prohibition to bar respondent, the Warren County Board of Elections, from placing
nine tax-reduction measures on the November 2020 ballot. Meyer has requested
                                  SUPREME COURT OF OHIO




oral argument. For the reasons set forth below, we deny the writ and deny Meyer’s
request for oral argument.
                                 The evidence in the record
         {¶ 2} On June 15, 2020, the board received nine separate petitions to reduce
nine tax levies. The nine tax levies in question all support the Mason City School
District.1 The petitions sought to reduce each levy by .01 mills.
         {¶ 3} Meyer filed with the board a protest against placing the tax-reduction
measures on the ballot. On August 14, 2020, the board held a hearing on the protest.
         {¶ 4} In his protest letter, Meyer asserted that the proposed tax reductions
were an effort “to manipulate the system” to prevent voters from enacting “a
meaningful tax reduction.” Meyer’s counsel elaborated at the protest hearing,
claiming that the nine levies, which total 79.74 mills, would be reduced by a
“paltry” 0.11 percent. Further, his counsel asserted that because R.C. 5705.261
limits levy-reduction petitions to one every five years, if the board authorized the
proposed ballot measures, voters would have to wait five more years before they
could place another, more significant reduction on the ballot. In other words,
Meyer suggested that the school district itself was promoting a miniscule reduction
in order to shield itself for another five years from the possibility of a substantial
reduction.
         {¶ 5} The board unanimously denied the protest on August 14, 2020. One
board member expressed skepticism about the motives of those filing the petitions,
“agree[ing] that it’s gaming the system and it stinks,” but ultimately concluding
that “the motives are outside the scope of our authority.” The board’s chairman
elaborated on the latter point, stating that pursuant to R.C. 3501.11(K)(1), the



1. The nine levies are (1) a 1968 levy for 16.1 mills, (2) a 1969 levy for 4.9 mills, (3) a 1977 levy
for 4.0 mills, (4) a 1978 levy for 6.5 mills, (5) a 1988 levy for 8.6 mills, (6) a 1996 levy for 9.79
mills, (7) a 2001 levy for 9.95 mills, (8) a 2005 levy for 9.94 mills, and (9) a 2020 levy for 9.96
mills.




                                                 2
                                January Term, 2020




board’s job was only to “review, examine, and certify the sufficiency and validity
of petitions.”
                                Procedural history
        {¶ 6} On September 24, 2020, Meyer filed his complaint for a writ of
prohibition in this court. Because the case was commenced within 90 days of the
November 3, 2020 election, it was automatically subject to an expedited briefing
schedule. S.Ct.Prac.R. 12.08(A)(1) and (2). However, along with his complaint,
Meyer filed a motion to expedite the already-accelerated briefing schedule, which
we granted. __ Ohio St.3d __, 2020-Ohio-4587, __ N.E.3d __. In addition to the
briefs and evidence of the parties, we received an amicus brief in opposition to the
writ from Casey Moran and Kirsten Lupinski, who reside in Mason and circulated
petitions in support of the nine ballot measures.
        {¶ 7} On September 29, 2020, Meyer filed a request for oral argument that
was not opposed.
                                   Legal analysis
        {¶ 8} Prohibition is the appropriate remedy by which to challenge a board
of elections’ decision to place a candidate or measure on the ballot. State ex rel.
Emhoff v. Medina Cty. Bd. of Elections, 153 Ohio St. 3d 313, 2018-Ohio-1660, 106
N.E.3d 21, ¶ 13-14. To obtain a writ of prohibition, a relator must establish “the
exercise of judicial or quasi-judicial power, the lack of legal authority for the
exercise of that power, and the lack of an adequate remedy in the ordinary course
of law.” State ex rel. Barney v. Union Cty. Bd. of Elections, 159 Ohio St. 3d 50,
2019-Ohio-4277, 147 N.E.3d 595, ¶ 11. When reviewing the decision of a board
of elections, we consider “whether the board engaged in fraud or corruption, abused
its discretion, or acted in clear disregard of applicable legal provisions.” Emhoff at
¶ 14.
        {¶ 9} The first and third elements of the prohibition analysis are not in
dispute. “A board of elections exercises quasi-judicial authority when it [decides]



                                          3
                             SUPREME COURT OF OHIO




a protest after a mandatory hearing that includes sworn testimony.” Barney at ¶ 12.
“R.C. 3509.39(A) requires a board of elections to conduct a quasi-judicial hearing
on a petition protest.” Id. The board concedes that it exercised quasi-judicial
authority when it conducted an evidentiary hearing on Meyer’s protest and denied
it. Likewise, the board concedes that given the proximity of the election, Meyer
does not have an adequate remedy in the ordinary course of law.
       {¶ 10} The remaining question, then, is whether the board lacked legal
authority for its actions. Meyer has not alleged fraud or corruption. Instead, he
alleges that the board exercised its power without legal authority when it interpreted
R.C. 5705.261 in a manner that allowed the levy-reduction measures to be placed
on the ballot.
       {¶ 11} We have recognized that R.C. 5705.261 establishes five
requirements for petitioners seeking to submit levy decreases to the voters: (1) the
petition must propose the question of a decrease of an increased rate of levy
approved by the voters for a continuing period of time, (2) the petition must be
timely filed, (3) the petition must state the amount of the proposed decrease, (4) the
petition must be signed by a sufficient number of qualified electors, and (5) only
one petition may be filed during each five-year period after the election at which
the voters approved the rate increase for a continuing period. State ex rel. Choices
for South-Western City Schools v. Anthony, 108 Ohio St. 3d 1, 2005-Ohio-5362, 840
N.E.2d 582, ¶ 37. Meyer has not challenged the timeliness of the petition, the
sufficiency of the signatures, or the adequacy of the information in the petitions.
Nor does he allege that more than one reduction petition has been filed regarding
any of the levies during the relevant five-year period.
       {¶ 12} His objection concerns the first requirement of R.C. 5705.261 that a
petition propose a levy decrease. In Anthony, we applied “the rules of grammar
and common usage” to conclude that a 100 percent reduction of a levy—“to 0.0
mills from 9.7 mills”—would not be a decrease, but rather a repeal. Id. at ¶ 38-41.




                                          4
                                   January Term, 2020




But while there is a maximum amount that a reduction cannot exceed without
becoming a repeal, the statute does not create a minimum threshold that a reduction
must satisfy. The plain language of R.C. 5705.261 requires only that a petition call
for some designated reduction, which these petitions do.
           {¶ 13} Meyer concedes that the proposed decreases of .01 mills satisfy the
strict language of R.C. 5705.261, but he contends that construing the statutory
language in a way that allows for a miniscule decrease would lead to absurd results
that the General Assembly never intended. Specifically, he asserts that a ruling in
the board’s favor would make it possible for a school board to shield its tax levies
from reduction in perpetuity by instituting regular slight reductions. And he asserts
that courts have an obligation to construe statutes in such a way as to avoid absurd
results.
           {¶ 14} Meyer’s reliance on the absurdity doctrine is unavailing. “The
absurd-result exception to the plain-meaning rule of [statutory] construction”
applies “only [to] those cases in which the plain language of a statute results in an
obviously unintended result.” (Emphasis added.) State ex rel. Clay v. Cuyahoga
Cty. Med. Examiner’s Office, 152 Ohio St. 3d 163, 2017-Ohio-8714, 94 N.E.3d 498,
¶ 26 (plurality opinion). Moreover,


           even if the plain-language application of a statute would yield an
           absurd result, the absurdity doctrine does not permit a court to
           correct the absurdity unless it is “reparable by changing or supplying
           a particular word or phrase whose inclusion or omission was
           obviously a technical or ministerial error * * *. The doctrine does
           not include substantive errors arising from a drafter’s failure to
           appreciate the effect of certain provisions.”




                                             5
                              SUPREME COURT OF OHIO




(Ellipsis added in Parker.) State v. Parker, 157 Ohio St. 3d 460, 2019-Ohio-3848,
137 N.E.3d 1151, ¶ 28 (lead opinion), quoting Scalia & Garner, Reading Law: The
Interpretation of Legal Texts 238 (2012).
        {¶ 15} Thus, the absurdity doctrine does not apply in the present case for
two reasons. First, the existence of an undesirable application of a statute is not
necessarily evidence of absurdity. And second, the problem that Meyer complains
of, assuming it exists, may be corrected only by the legislature. His position is that
a board of elections should decide whether a proposed tax-levy reduction is large
enough to be meaningful, and hence, qualify for the ballot. But the statutory duties
of a board of elections, as spelled out in R.C. 3501.11(K), do not include reviewing
and rejecting petitions on such grounds. Likewise, it is not the judiciary’s role to
decide what is essentially a policy question. Arbino v. Johnson & Johnson, 116
Ohio St. 3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 113 (“the General Assembly
is responsible for * * * making policy decisions”).
        {¶ 16} Meyer has repeatedly conceded that he has no legal basis beyond the
absurdity doctrine to challenge the board’s decision to place the measures on the
ballot. In his protest letter, he wrote, “I do understand that the board is not permitted
to disallow the ballot issues from being put on the ballot.” And at the protest
hearing, his counsel assured the board that “[n]o one’s suggesting” the statutory
requirements for ballot access were not met. Because the statutory requirements
were met, as Meyer concedes, the board did not abuse its discretion or disregard
applicable law by placing the petitions on the ballot.
        {¶ 17} We therefore deny the writ of prohibition.
        {¶ 18} In addition, we deny Meyer’s request for oral argument. We will
exercise our discretion to grant a request for oral argument when a case “involves
a matter of great public importance, complex issues of law or fact, a substantial
constitutional issue, or a conflict among Ohio’s courts of appeals.” State ex rel.
Ullmann v. Klein, __ Ohio St.3d __, 2020-Ohio-2974, __ N.E.3d __, ¶ 21, citing




                                           6
                                 January Term, 2020




State ex rel. Davis v. Pub. Emps. Retirement Bd., 111 Ohio St. 3d 118, 2006-Ohio-
5339, 855 N.E.2d 444, ¶ 15. Meyer has offered no reason for this court to schedule
oral argument. The facts of the case are straightforward and undisputed. The case
does not present any novel questions of law. And finally, the urgency of the
election calendar militates against further delay. For these reasons, we deny the
request for oral argument.
                                     Conclusion
        {¶ 19} For the reasons discussed, we deny the writ of prohibition and deny
the request for oral argument.
                                                                         Writ denied.
        O’CONNOR, C.J., and KENNEDY and STEWART, JJ., concur.
        DEWINE, J., concurs, with an opinion joined by KENNEDY, J., and joined
except for paragraph 21 by FISCHER, J.
        FRENCH, J., concurs in judgment only, with an opinion joined by FISCHER
and DONNELLY, JJ.
                              ____________________
        DEWINE, J., concurring.
        {¶ 20} What happened here is outrageous. A group put a series of tax-levy
“reductions” on the ballot not for the purpose of lowering taxes in any meaningful
way, but instead for the purpose of preventing a future attempt to reduce taxes. The
so-called tax reduction here is trivial: the owner of a $250,000 home will save $7.08
in taxes. But by placing this sham tax reduction on the ballot, the group seeks to
exploit a provision of Ohio law that allows only one tax-reduction measure to be
proposed every five years. R.C. 5705.261. Though the majority dances around the
issue, we ought to call this what it is: a cynical contrivance to deprive the voters of
their right to control local property-tax levels.
        {¶ 21} The majority is right, however—there is no law against what the
group did, though there probably should be. This court does not have the authority



                                           7
                             SUPREME COURT OF OHIO




to issue a writ of prohibition in this case because the Warren County Board of
Elections did not violate a clear legal duty when it voted to put the measures on the
ballot. Thus, I must reluctantly concur in the majority’s judgment. Our job is to
apply the law as it is written, not as we think it should be written.
       {¶ 22} So if voters want a remedy for this ploy, they must look elsewhere
than the court system. They might ask the legislature to close the loophole in R.C.
5705.261 that is being exploited here. Or if they agree with relator’s claim that the
school board is behind this attempt to disenfranchise future voters, they can seek
their remedy at the next school-board election.
       {¶ 23} This is an opinion that I have to close by just saying, sorry, I wish
we could do more here, but the law just won’t let us.
       KENNEDY, J., concurs in the foregoing opinion.
       FISCHER, J., concurs in the foregoing opinion except for paragraph 21.
                                 _______________
       FRENCH, J., concurring in judgment only.
       {¶ 24} I agree with the majority’s judgment denying the request of relator,
John Meyer, for a writ of prohibition to prevent respondent, the Warren County
Board of Elections, from placing nine tax-reduction measures on the November 3,
2020 ballot. But I would reach that outcome for reasons different from the ones
relied upon by the majority. I would conclude that laches bars Meyer’s claim
because he waited too long to file his complaint. In election cases, “relators must
act with the utmost diligence.” State ex rel. Syx v. Stow City Council, __ Ohio St.3d
__, 2020-Ohio-4393, __ N.E.3d __, ¶ 11. By waiting over five weeks after the
board denied his protest to file his complaint, Meyer failed to act with the requisite
diligence.
       {¶ 25} “The elements of a laches defense are (1) unreasonable delay or
lapse of time in asserting a right, (2) absence of an excuse for the delay, (3)
knowledge, actual or constructive, of the injury or wrong, and (4) prejudice to the




                                           8
                                 January Term, 2020




other party.” State ex rel. Carrier v. Hilliard City Council, 144 Ohio St. 3d 592,
2016-Ohio-155, 45 N.E.3d 1006, ¶ 8.
        {¶ 26} The record here establishes that Meyer’s delay was unreasonable.
The board denied Meyer’s protest on August 14, 2020, affirming its decision to
place the nine challenged tax-reduction measures on the ballot. Meyer filed his
complaint 41 days later, on September 24. We have found unreasonable delay in
other election cases in which the relators filed their complaints with much greater
promptness than Meyer. See, e.g., Syx at ¶ 11 (22 days); State ex rel. Landis v.
Morrow Cty. Bd. of Elections, 88 Ohio St. 3d 187, 189, 724 N.E.2d 775 (2000) (22
days); State ex rel. Polo v. Cuyahoga Cty. Bd. of Elections, 74 Ohio St. 3d 143, 145,
656 N.E.2d 1277 (1995) (17 days).
        {¶ 27} Moreover, Meyer’s filing delay resulted in prejudice to the board by
shortening its time to respond to Meyer’s claims. We have held that the element of
prejudice is satisfied when the delay causes the case to become an expedited
election case, which restricts the time the board of elections has to prepare and
defend the case. State ex rel. Chillicothe v. Ross Cty. Bd. of Elections, 123 Ohio
St.3d 439, 2009-Ohio-5523, 917 N.E.2d 263, ¶ 15-16. By operation of S.Ct.Prac.R.
12.08, this court expedites the briefing schedule for election cases filed within 90
days before the election. The 90th day before this year’s election was August 5,
2020. Thus, even if Meyer had filed his complaint immediately following the
board’s decision, the court would have automatically expedited the briefing in this
case. But given the late date of his filing, even Meyer recognized that the normal
expedited briefing schedule might not be sufficient to ensure a timely decision in
the case. He therefore requested and received an acceleration of the briefing
schedule. As a result, the board had one and a half days to file its merit brief instead
of the customary three days. See __ Ohio St.3d __, 2020-Ohio-4587, __ N.E.3d __.
        {¶ 28} Meyer argues that this court should excuse his delay because he
waited for the board to provide a hearing transcript—which he claims was



                                           9
                              SUPREME COURT OF OHIO




“indispensable”—before filing his complaint. In his brief, Meyer states that after
the August 14 hearing, he promptly requested copies of the hearing transcript and
the nine challenged ballot measures, but that despite multiple follow-up calls, he
did not receive the materials until September 22. Meyer filed suit on September
24. Meyer argues that the board cannot invoke an equitable defense such as laches
due to its own delay. But aside from the assertions in his brief, Meyer has submitted
no evidence to prove his chronology of events.
       {¶ 29} Even assuming the truth of Meyer’s assertions as to the timing of
events, waiting for the transcript does not excuse his delay. We have consistently
held that waiting for a transcript of a board-of-elections hearing before filing suit
does not justify a relator’s delay in seeking extraordinary relief in an election case
absent a showing that the transcript was necessary. See Chillicothe, 123 Ohio St. 3d
439, 2009-Ohio-5523, 917 N.E.2d 263, ¶ 11 (finding “no legitimate excuse” for
filing delay because the relator did not “need to wait for the completion of a
transcript of the board hearing” to file its action); Polo, 74 Ohio St. 3d at 145, 656
N.E.2d 1277 (“There is no indication that [the relator] needed to wait for a hearing
transcript prior to seeking a writ of prohibition”).
       {¶ 30} Here, Meyer did not need the transcript in order to file his action.
The fact that the board denied the protest was not in dispute. Meyer and two of his
attorneys attended the protest hearing and therefore did not need the transcript to
review the basis for the board’s decision. And Meyer could have established the
board’s stated reasoning for rejecting his protest by affidavit testimony from people
who attended the hearing. Given the urgency of this matter, Meyer should have
realized that it was unreasonable to continue waiting for more than five weeks and
should have filed his action without the transcript.
       {¶ 31} In State ex rel. Coughlin v. Summit Cty. Bd. of Elections, 136 Ohio
St.3d 371, 2013-Ohio-3867, 995 N.E.2d 1194, we held that laches did not bar the
relator’s claim and noted that there may be circumstances in which a delay in filing




                                          10
                                  January Term, 2020




is reasonable if a relator is “diligently trying to obtain documents from a board of
elections.” Id. at ¶ 13. In that case, the relator requested the transcript the day after
the board’s hearing, and the board provided the transcript roughly two weeks later.
Id. at ¶ 14. But our laches analysis in Coughlin did not focus on the time span
between the board’s hearing and the filing of the relator’s complaint. Rather, the
board argued that laches barred the relator’s claim because he waited five business
days after receiving the transcript to file suit. Id. at ¶ 10. He picked up the transcript
on August 2, 2013, but did not file suit until August 8, 2013, which was the 90th
day before the November 5, 2013 election. Id. The board claimed that it suffered
prejudice because the relator, by waiting five business days to file his complaint,
caused the case to become an expedited-election matter. Id. at ¶ 11. In those
specific factual circumstances, we concluded that laches did not bar the relator’s
claim because he “acted with diligence by promptly demanding a certified
transcript and filing suit five business days after the transcript became available.”
(Emphasis added). Id. at ¶ 15.
        {¶ 32} Coughlin therefore does not stand for the proposition that waiting on
a transcript from the board of elections will excuse a relator’s delay in filing a
complaint in an election matter. And our longstanding precedent does not support
Meyer’s attempt to shift the blame to the board of elections for his filing delay.
Rather, as we stated in Polo and Chillicothe, waiting for a transcript of the board
hearing before filing suit does not justify a relator’s delay in seeking extraordinary
relief in an election case absent a showing that the transcript was necessary. While
I acknowledge this court’s preference to resolve cases on their merits, Coughlin at
¶ 15, Meyer asks too much in demanding an expedited resolution to his claim after
sitting on his rights for over five weeks. I would therefore deny Meyer’s complaint
for a writ of prohibition as barred by laches.
        FISCHER and DONNELLY, JJ., concur in the foregoing opinion.
                            ________________________



                                           11
                           SUPREME COURT OF OHIO




       Jack A. Pook, Joseph Paley, and Timothy A. Campbell, for relator.
       David P. Fornshell, Warren County Prosecuting Attorney, and Keith W.
Anderson, Assistant Prosecuting Attorney, for respondent.
       Frost Brown Todd, L.L.C., and Brodi J. Conover, urging denial of the writ
for amici curiae, Casey Moran and Kirsten Lupinski.
                        _________________________




                                       12